DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 08/18/2022.  
Claim(s) 1, 9-10 is/are pending in the application.
Claim(s) 2, 4-7 was/were canceled.
Independent claim(s) 1, 9 was/were amended.
Claim(s) 3, 8 was/were canceled.

Response to Arguments
Applicant's argument(s), regarding the portion(s) of the virtual reality content corresponding to a first user where the claimed camera is positioned at any one point in the virtual reality content as claimed in independent claim 1 (and similarly in independent claim(s) 9), filed 08/18/2022, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of King, used in the previous rejection of claim(s) 1, 9, can be relied upon for the aforementioned portion(s). 

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown previously and in the updated rejection below, King discloses in paragraphs [0044]-[0045] that Adam’s HMD device may display Robin’s holographic portal that comprises a visual representation of activity in a real world three dimensional environment that is associated with Robin. The visual representation may comprise and/or be constructed using image data captured by Robin’s HMD device. As such, viewing Robin as the first user, the virtual reality content corresponding to Robin would be positioned based on the positioning of Robin’s HMD which may be positioned at any one point in the virtual reality content.

Applicant's argument(s), regarding the amended portion(s) of “coordinate value” as recited in independent claim 1 (and similarly in independent claim(s) 9), filed 08/18/2022, have/has been fully considered and is/are persuasive. However, upon further consideration, a new ground(s) of rejection is made, adding/using Aoki to be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the new ground(s) of rejection presented in this office action.

Applicant's argument(s), regarding the amended portion(s) of “transflective hologram screen” as recited in independent claim 1 (and similarly in independent claim(s) 9), filed 08/18/2022, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Moser, used in the previous rejection of claim(s) 8, can be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the updated ground(s) of rejection presented in this office action.

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown in the updated rejection below, Moser discloses in the Abstract that the display panel assembly comprises a transflective holographic screen, i.e. a transparent screen that reflects light from a projection system.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2017/0169610 A1) in view of Salter et al. (US 2016/0027218 A1), Moser et al. (US 2015/0362734 A1), Aoki (US 2018/0088334 A1) and Kilner et al. (US 2018/0308024 A1).

In regards to claim 1, King teaches a method for presenting a mapping pseudo-hologram using individual video signal output of a real-time engine, the method comprising:
(a) creating a partial viewpoint video including a character of a virtual reality content corresponding to a first user through a camera positioned at any one point in the virtual reality content (e.g. [0044]: Adam's HMD device 100 may display Robin's holographic portal 240 in Adam's living room 300; Robin's holographic portal may comprise a visual representation of activity in a real world three dimensional environment that is associated with Robin; [0045]: visual representation 268 of activity in Robin's family room 440 may comprise and/or be constructed using image data 270 captured by Robin's HMD device 410; Examiner’s note: where Robin is first user and viewpoint determined via captured images of HMD);
(b) creating a hologram video including at least one of objects around the character in the partial viewpoint video (e.g. as above, [0044]: Robin's holographic portal may comprise a visual representation of activity in a real world three dimensional environment that is associated with Robin); and
(c) projecting the hologram video onto a hologram screen (e.g. as above, [0044]: Adam's HMD device 100 may display Robin's holographic portal 240 in Adam's living room 300; Examiner’s note: where the HMD display screen of Adam being viewed as the hologram screen),
wherein, in the process (a), a position of the camera is changed based on position data of the first user (e.g. as above, [0045]: visual representation 268 of activity in Robin's family room 440 may comprise and/or be constructed using image data 270 captured by Robin's HMD device 410; Examiner’s note: as such, positioning of camera may be viewed as being based on position of Robin’s HMD),
wherein the position data are obtained from a head mounted display device worn on the first user’s head (e.g. as above, [0045]: Robin’s HMD device 410),
but does not explicitly teach the method,
wherein the hologram screen is a transflective hologram screen and is placed between the first user and a second user different from the first user,
wherein the position data is a coordinate value,
wherein, in the process (b), some of the objects are filtered as objects to be included in the hologram video, based on a predetermined value, the filtered objects are visualized based on input data of the first user, and
wherein, in the process (c), the hologram video is projected to be overlaid on the first user when the second user sees the first user.

However, Salter teaches a method, 
wherein the hologram screen is placed between the first user and the second user (e.g. [0005]: configured to render avatars that represent the position and orientation of other users of the commonly shared mixed or virtual reality environment; Examiner’s note: worn HMD display screen being viewed as being between users); and
wherein the hologram video is projected to be overlaid on the first user when the second user sees the first user (e.g. as above, [0005]: configured to render avatars that represent the position and orientation of other users of the commonly shared mixed or virtual reality environment).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of King to overlay on other users, in the same conventional manner as taught by Salter as both deal with mixed reality environments. The motivation to combine the two would be that it would allow the positioning of objects for a user based on the viewing of another user.

Further, Moser teaches a method, wherein the hologram screen is a transflective screen (e.g. Abstract: display panel assembly comprises a transflective holographic screen, i.e. a transparent screen that reflects light from a projection system).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of King and Salter to use a transflective screen, in the same conventional manner as taught by Moser as both deal with head mounted display. The motivation to combine the two would be that a transflective screen would redirect each displayed pixels towards the eye, while providing undisturbed see-through vision (see [0005]).

Even further, Aoki teaches a method,
wherein the position data is a coordinate value (e.g. [0024]: control information generating unit 204 generates, in accordance with each image output from the captured-image processing unit 203 and the sensor information output from a sensor 201, the position and orientation information in a three-dimensional space of the HMD 20; this position and orientation information includes the coordinates in the three-dimensional space of the HMD 20, the sight-line direction of the HMD 20 (camera 202), the rotation angle of the HMD 20 with respect to the sight-line direction axis, and the like; see also Abstract: a sensor that detects a position and orientation).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of King, Salter and Moser to determine coordinates, in the same conventional manner as taught by Aoki as both deal with positioning of HMDs. The motivation to combine the two would be that it would allow the determination of coordinate positioning of the HMD and camera.

	Lastly, Kilner teaches a method, 
wherein some of the objects are filtered as objects to be included, based on a predetermined value (e.g. [0120]:  provides filters that allow users to further manipulate how static and dynamic objects are displayed in scene; static object filters allow the user to limit the display of workflow or events to only those that pertain to the static objects the user selected; for example, a user may choose to view only workflow that involve the Dallas warehouse; dynamic object filters work in a similar way; users may limit the types of dynamic objects shown by using filters; for example, a user may choose to view only delivery trucks leaving the Dallas warehouse; see also [0093]: filter values for static/dynamic object display), the filtered objects are visualized based on input data of the first user (e.g. as above, [0120]: limit the display of workflow or events to only those that pertain to the static objects the user selected; limit the types of dynamic objects shown by using filters; see also [0083]: user input is collected to update any change in filters)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of King, Salter, Moser and Aoki to filter objects in the same conventional manner as taught by Kilner as both deal with object display. The motivation to combine the two would be that it would allow the user to determine the amount or types of objects to be displayed.

In regards to server claim 9 and medium claim 10, claim(s) 9-10 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 9-10 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, King discloses use of processor and memory in paragraph [0002].
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612